DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domon et al (9,604,921, US equivalent of TW 201617313).
Domon et al disclose a sulfonium salt and resist composition, wherein the salt has the following structure quite similar to the claimed structure:


    PNG
    media_image1.png
    351
    269
    media_image1.png
    Greyscale

R01 may be:

    PNG
    media_image2.png
    90
    311
    media_image2.png
    Greyscale

Which includes norborbyl and oxanorbornyl, which would be m3 =1, and X1 as methyl or –O- as required by the instant formula (A). 
The cation meets the limitations of the instant claims when the cation is a sulfonium cation.
Examples of the anion includes those having ester and sulfonic ester groups, and the second ring may have R01 as a groups described above:

    PNG
    media_image3.png
    306
    283
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    185
    308
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    148
    264
    media_image5.png
    Greyscale

The reference further teaches a polymer, wherein the polymer comprises a monomer meeting the structural limitations of the instant (B):

    PNG
    media_image6.png
    181
    307
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    84
    311
    media_image7.png
    Greyscale


Therefore, the resist comprises a polymer and may comprise a sulfonium cation meeting the limitations of the instant claim 1.
The resist polymer may further comprise units meeting the instant formulas (B2), (B3), and (B4) of instant claim 2:
 
    PNG
    media_image8.png
    386
    319
    media_image8.png
    Greyscale



The groups as defined for Z and for Y (in –OY), would fall within the scope of the instant (B4):

    PNG
    media_image9.png
    320
    321
    media_image9.png
    Greyscale



The resist further comprises an organic solvent, a crosslinker, be free of crosslinker, and a base (quencher) (see examples, table 7 and 14; instant claims 7, 8, 10, and 11).



The method of forming a pattern comprises employing the negative resist composition to form a mask blank, wherein the resist is applied and dried to a substrate (comprising a layer of chromium oxynitride), exposing to EUV or EB radiation, performing a post-exposure bake, and developing the exposed resist film (see column 11; instant claims 12-15). 
Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the resist composition of Domon et al, choosing as the sulfonium anion, that having an R01 group as described above. The resultant compound, polymer, composition, and method would also meet the limitations of the instant claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domon et al in view of Domon et al (9,645,493).
Domon et al ‘921 has been discussed above. The reference further teaches that additional polymers and additives may be includes, and that the polymer is not limited to only those units described.


    PNG
    media_image10.png
    123
    282
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    101
    274
    media_image11.png
    Greyscale


Domon et al ‘493 teaches a negative resist for EB/EUV, with similar units as those described by the ‘921 reference. The polymer of the ‘493 reference teaches additional units which, when included in a negative EB/EUV resist provide advantages of increased resolution and roughness. These units include those of (B5) of instant claim 3:


    PNG
    media_image12.png
    85
    297
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    436
    284
    media_image13.png
    Greyscale



    PNG
    media_image14.png
    60
    291
    media_image14.png
    Greyscale


The polymer may further include units of the instant (B6), (B7), (B8):

    PNG
    media_image15.png
    414
    283
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    370
    288
    media_image16.png
    Greyscale



Additional units include those of the instant (B1-1) and (B5-1) (see examples – units A-1 and C-1 to C-4), and when added to the polymer with (B-1) and (B-7) or (B10) (examples P-1-P-5, Table 1), will meet the limitations of the instant claims.



    PNG
    media_image17.png
    169
    318
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    265
    314
    media_image18.png
    Greyscale

These are employed in combination with units of the instant (B1), also employed by the primary reference. 
The reference material further comprises a fluorinated polymer, having units as described by the instant claim 9, employed in combination:

    PNG
    media_image19.png
    154
    291
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    39
    300
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    122
    306
    media_image21.png
    Greyscale

    PNG
    media_image22.png
    370
    316
    media_image22.png
    Greyscale

    PNG
    media_image23.png
    442
    301
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    114
    300
    media_image24.png
    Greyscale
(instant claim 9). 

Given the teachings of the references, it would have been obvious to one of ordinary skill in the to prepare the material of Domon et al ‘921, choosing as the additional polymeric units, those as described by Domon et al ‘493, to achieve the advantages of improved roughness and resolution, wherein the resultant polymer and resist would also meet the limitations of the instant claims.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domon et al ‘493 in view of Domon et al ‘921.
Each reference has been described above.
Domon et al ‘493 teaches the base polymer unit (B-1) as noted above. The reference further teaches units as described by claims 4-6. The reference additionally teaches and employs in examples, units of (B2) and (B3) (units (4) and (5)).
The reference material preferably does not include a crosslinker (but may; instant claims 7 and 8) , a solvent, a base (quencher; see examples; instant claims 10 and 11).
The reference further includes a fluorine-containing polymer (D) as described above.

The PAGs includes those as broadly described by the ‘921 reference, including identical examples as cited above. The reference is broads with respect to the PAG, and it would have been obvious to one of ordinary skill in the art to replace the PAG of ‘493, with that having an R01 group comprising a norbornyl or oxanorbornyl ring.
The method of forming a pattern comprises employing the negative resist composition to form a mask blank, wherein the resist is applied and dried to a substrate (comprising a layer of chromium oxynitride), exposing to EUV or EB radiation, performing a post-exposure bake, and developing the exposed resist film (see examples, column 59; instant claims 12-15). 
Given the teachings of the references, it would have been obvious to one of ordinary skill in the to prepare the material of Domon et al ‘493, choosing as the sulfonium acid generator, one having the norbornyl or oxanorbornyl ring, those as described by Domon et al ‘921, to given the teachings of equivalence between the PAGs of the two references and resist would also meet the limitations of the instant claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337.  The examiner can normally be reached on Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722